 

Exhibit 10.1

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

AMENDMENT NO. 2 TO ASSET PURCHASE AGREEMENT

 

This Amendment No. 2 to Asset Purchase Agreement is dated as of July 10, 2015
(the "Amendment") and is by and between Teva Pharmaceuticals USA, Inc., a
Delaware corporation and those of its affiliates that own the Amendment No. 2
ANDAs (as defined below) (collectively, "Teva"), on the one hand, and ANI
Pharmaceuticals, Inc., a Delaware corporation ("Buyer") on the other hand.

 

WHEREAS, Buyer and Teva are parties to that certain Asset Purchase Agreement
effective as of December 26, 2013, as amended by Amendment No. 1 (defined below)
(the "Original Agreement"), pursuant to which Buyer acquired the Purchased
Assets from Teva;

 

WHEREAS, Buyer and Teva entered into Amendment No. 1 to Asset Purchase Agreement
as of March 4, 2015 ("Amendment No. 1"), pursuant to which Buyer acquired the
New ANDAs from Teva on the same terms and conditions as the Original Agreement,
except for changes required to reflect (i) the date of the purchase of the New
Purchased Assets thereunder, (ii) the payment of the Third Payment upon
execution of the New Bill of Sale and (iii) a different Royalty percentage to be
paid with respect to the New Products under the New ANDAs, in each case as
reflected in Amendment No. 1 (with all such capitalized terms having the same
meaning as defined in Amendment No. 1);

 

WHEREAS, Teva owns those additional ANDAs that are set forth on Exhibit A hereto
(the "Amendment No. 2 ANDAs"), with respect to the generic pharmaceutical
products set forth on such Exhibit A (the "Amendment No. 2 Products") that Buyer
also wishes to acquire on and pursuant to the terms of the Original Agreement,
as amended hereby; and

 

WHEREAS, Teva has agreed to sell Buyer the Amendment No. 2 ANDAs pursuant to the
terms of the Original Agreement as amended hereby.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter expressed, Buyer and Teva agree as follows:

 



1.          Upon the terms and subject to the conditions of the Original
Agreement and this Amendment, as promptly as practicable, but in no event later
than ten (10) Business Days after the date hereof, (A) Teva will transfer, sell,
convey, assign and deliver to Buyer the Amendment No. 2 ANDAs and the related
documents whether in paper or electronic form the related documents, only to the
extent made available to Buyer for inspection at its Horsham, PA site on June
23, 2015 (the "Amendment No. 2 Purchased Assets") and Buyer will purchase,
accept and assume, all of Teva's right, title and interest in and to the
Amendment No. 2 Purchased Assets and (B) the Parties shall execute and deliver a
Bill of Sale with respect to such Amendment No. 2 Purchased Assets, in the form
attached hereto as Exhibit B (the "Amendment No. 2 Bill of Sale").



 



2.          Upon execution of the Amendment No. 2 Bill of Sale and delivery by
Teva of the Amendment No. 2 Purchased Assets to Buyer in accordance with Section
1, Buyer shall pay to Teva, by wire transfer of immediately available funds into
an account designated in writing to Buyer by Teva, the sum of Twenty Five
Million U.S. Dollars ($25,000,000) (the "Amendment No. 2 Payment").



 

Page 1 of 8

 

  

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 



3.          From and after the delivery of the Amendment No. 2 Payment, with
respect to the Amendment No. 2 Purchased Assets, Buyer will be in control of and
responsible for the Liabilities involving the Amendment No. 2 Products, as set
forth in Section 5 of the Original Agreement, mutatis mutandis.

 

4.          Undefined capitalized terms used herein shall have the meanings
ascribed to them in the Original Agreement; provided, however, that it is
understood and agreed that the following definitions are hereby further amended
as follows:

 

a.           The term "ANDAs" shall include the Amendment No. 2 ANDAs from and
after the date hereof.

 

b.         The term "Assumed Liabilities" shall include the Liabilities set
forth in Section 4 of the Original Agreement with respect to the Amendment No. 2
Purchased Assets from and after the date hereof.

 

c.           The term "Bill of Sale" shall include the Amendment No. 2 Bill of
Sale from and after the date hereof.

 

d.           The term "Products" shall include the Amendment No. 2 Products from
and after the date hereof.

 

e.           The term "Purchased Assets" shall include the Amendment No. 2
Purchased Assets from and after the date hereof.

 

f.            The term "Up-Front Payments" shall include the Amendment No. 2
Payment from and after the date hereof.

 

g.           For purposes of Sections 6(c) and 6(e) of the Original Agreement
only, the date hereof shall be deemed the "Effective Date" with respect to the
Amendment No. 2 ANDAs and the Amendment No. 2 Purchased Assets.

 

5.          It is understood and agreed that with respect to the Amendment No. 2
Products, the Royalty, as set forth in the Original Agreement, including Exhibit
C thereof, shall be equal to [***] percent ([***]%) and that the Royalty Term
shall be from Product Year One through Product Year [***].

 

6.          Each of Teva and Buyer restate the representations and warranties
set forth in Section 7 of the Original Agreement as of the date hereof (which,
for purposes of clause (b) thereof, shall be limited to the Amendment No. 2
Purchased Assets) and agree that they shall survive and remain operative and in
full force and effect for a period of twelve (12) months following the date
hereof.



 

Page 2 of 8

 

  

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 



7.          Teva shall dispatch a letter to FDA in the form set forth in Exhibit
D of the Original Agreement with respect to the Amendment No. 2 ANDAs, with such
changes as may be applicable to reflect the transactions contemplated by this
Amendment, within five (5) Business Days after Buyer's payment to Teva of the
Amendment No. 2 Payment.

 

8.          Within five (5) days after Teva has sent the letter referenced in
Section 7 hereof, Buyer shall send a letter to the FDA indicating that the
transfer from Teva of the Amendment No. 2 ANDAs has been accepted by the Buyer
and that the Buyer is the new owner of the Amendment No. 2 ANDAs as of the date
hereof, and Buyer shall promptly provide Teva with a copy of said letter.

 

9.          The recitals set forth above are deemed incorporated herein and a
part hereof. All necessary conforming changes to the Original Agreement
occasioned by reason of this Amendment are hereby deemed to be made. Except as
amended hereby, the Original Agreement shall remain in full force and effect and
is in all respects hereby ratified and affirmed.

 

10.          This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original bit all of which, taken together, shall
constitute one and same instrument. PDF and facsimile signatures shall
constitute original signatures.



 

[The remainder of this page is intentionally left blank]

 

Page 3 of 8

 

  

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

TEVA PHARMACEUTICALS USA, INC.       By: /s/ Vikram Seoni   Name: Vikram Seoni  
Title: SVP, BD & Alliance MGMT       By: /s/ Brian McCrudden   Name: Brian
McCrudden   Title: Sr. Director, Alliance MGMT       ANI PHARMACEUTICALS, INC.  
    By: /s/ Charlotte Arnold   Name: Charlotte Arnold   Title: Vice President &
CFO  

 

Page 4 of 8

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Exhibit A

 

ANDA#   Molecule   Form   Strength               065190   Cefuroxime   Tablets  
250, 500 mg   Axetil         084910, 085032,   Amitriptyline   Tablets   10, 25,
085031 085030   Hydrochloride       50, 75 mg 074085   Alprazolam*   Tablets  
0.25, 0.5,             1, 2 mg 070028   Sulfamethoxazole /   Oral   200/5,    
Trimethoprim*   Suspension   40/5 mg/mL 084975, 084657   Meclizine   Tablets  
12.5, 25 mg     Hydrochloride         077396   Lorazepam*   Tablets   0.5, 1, 2
mg 086727   Diphenoxylate HCI / Atropine Sulfate   Tablets   2.5/0.025 mg
074387, 074497   Glipizide   Tablets   5, 10 mg 075898, 075897   Fluvoxamine  
Tablets   25, 50,     Maleate*       100 mg 040512   Pyridostigmine   Tablets  
30, 60 mg     Bromide*         074498, 074299   Indapamide   Tablets   1.25, 2.5
mg 072972, 072973   Sulindac   Tablets   150, 200 mg 074970, 073467  
Triamterene / HCTZ   Tablets   37.5/25 mg 062055   Erythromycin            
Ethylsuccinate         070869, 070870   Acetohexamide   Tablets   250, 500 mg
074554   Cholestyramine   Oral Susp.   4 g/packet
4 g/scoop 073282   Clemastine Fumarate   Tablets   1.34 mg 071144   Ibuprofen  
Tablets   200 mg 072901   Ibuprofen   Tablets
(0.406" round diameter)   200 mg 072903   Ibuprofen   Tablets (Caplets)   200 mg
062222   Oxacillin Sodium   Capsules   250, 500 mg 083734   Probenecid /
Colchicine   Tablets   500/0.5 mg 070704, 070705   Propranolol HCl / HCTZ  
Tablets   40/25,
80/25 mg 072042, 072043   Propranolol HCl / HCTZ   Tablets   40/25,
80/25 mg 080142   Sulfisoxazole   Tablets   500 mg





 

Page 5 of 8

 

  

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Exhibit B

 

Form of Amendment No. 2 Bill of Sale

 

THIS BILL OF SALE (the "Amendment No. 2 Bill of Sale"), dated as of July 10,
2015, is made and delivered by Teva Pharmaceuticals USA, Inc., a corporation
organized under the laws of the State of Delaware and those of its affiliates
that own the Amendment No. 2 ANDAs (as defined in the Amendment) ("Teva"), to
ANI Pharmaceuticals, Inc., a company organized under the laws of the State of
Delaware ("Purchaser"), (each a “Party”, collectively the “Parties”).

 

WHEREAS, pursuant to that certain asset purchase agreement, dated as of December
26, 2013, by and between Teva and Purchaser, as amended by Amendment No. 1 to
the Asset Purchase Agreement, dated as of March 4, 2015 (the “Purchase
Agreement”) and as further amended by Amendment No. 2 to the Asset Purchase
Agreement, dated as of July 10, 2015 (such Amendment No. 2, the "Amendment"),
Teva has agreed to transfer, sell, convey, assign and deliver to Purchaser, and
Purchaser has agreed to purchase, accept and assume as of the date hereof, all
right, title and interest, within the Territory, of the Amendment No. 2
Purchased Assets (as defined in the Amendment); and

 

WHEREAS, the Parties desire to deliver to each other such instruments as are
required in order to effectuate and evidence the sale by Teva and purchase by
Purchaser of the Amendment No. 2 Purchased Assets.

 

NOW, THEREFORE, in consideration of the premises and in accordance with the
provisions of the Purchase Agreement, as amended by the Amendment and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Teva and Purchaser hereby each agree as follows:

 

1.The terms of the Purchase Agreement, as amended by the Amendment are
incorporated herein by reference and capitalized terms used but not defined in
this Amendment No. 2 Bill of Sale shall have the meanings ascribed thereto in
the Purchase Agreement, as amended by the Amendment.

 

2.Teva hereby irrevocably and unconditionally transfers, sells, conveys,
assigns, and delivers to Purchaser, and Purchaser hereby irrevocably and
unconditionally purchases, accepts and assumes, all of Teva's right, title and
interest, within the Territory, in and to all of the Amendment No. 2 Purchased
Assets, free and clear of any liens, charges or other encumbrances.

 

Page 6 of 8

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

3.The Parties, their respective divisions, subsidiaries, officers, directors,
employees, stockholders, agents, representatives, advisors, consultants,
attorneys, independent contractors and successors and assigns hereby release and
discharge the other and their respective Affiliates, divisions, subsidiaries,
officers, directors, employees, stockholders, agents, representatives, advisors,
consultants, attorneys, independent contractors and successors and assigns, from
any and all claims, causes of actions, obligations, investigations, demands,
suits and/or liabilities, of any nature whatsoever, whether asserted or
unasserted, known or unknown, or suspected or unsuspected to exist from the
beginning of time, in any way arising under or in any way relating to the
Amendment No. 2 Purchased Assets, except with respect to fraud or any
representation, warranty or covenant expressly made by it in the Purchase
Agreement, as amended by the Amendment.

 

4.All of the terms and provisions of this Amendment No. 2 Bill of Sale shall be
binding upon Teva and its successors and assigns, and shall be binding upon
Purchaser and its successors and assigns.

 

5.This Amendment No. 2 Bill of Sale and any all matters arising directly or
indirectly herefrom shall be governed by and construed and enforced in
accordance with the laws of the State of New York, U.S.A. applicable to
agreements made and to be performed entirely in such State.

 

6.It is acknowledged and agreed that this Amendment No. 2 Bill of Sale is
intended to document the sale and assignment of the Amendment No. 2 Purchased
Assets to Purchaser.

 

7.This Amendment No. 2 Bill of Sale may be executed by PDF and in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute a single instrument.

 

Page 7 of 8

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 2 Bill of
Sale as of the date first set forth above.

 

TEVA PHARMACEUTICALS USA, INC.           By: /s/ Vikram Seoni     Name: Vikram
Seoni     Title: SVP, BD & Alliance MGMT         By: /s/ Brian McCrudden    
Name: Brian McCrudden     Title: Sr. Director, Alliance MGMT         ANI
PHARMACEUTICALS, INC.         By: /s/ Charlotte Arnold     Name: Charlotte
Arnold     Title: Vice President & CFO  

 

Page 8 of 8

 